Broyles, C. J.
It appearing from the opinion and judgment of the Supreme Court, rendered on December 19, 1932 (176 Ga. 178), that the judgment of this court (holding that it had jurisdiction of this ease) rendered on February 16, 1932 (44 Ga. App. 705), has been reversed by the Supreme Court on certiorari, that court holding that the case is one of which the Supreme Court and not this court has jurisdiction, it is ordered that the former judgment of this court be hereby vacated, and that the clerk of this court dismiss the case from the flies and transmit the bill of exceptions and the record, together with a copy of this order, to the clerk of the Supreme Court.

MacIntyre and Guerry, JJ., concur.